          Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 1 of 16



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Scott Charles Bauer,                                No. CV-19-01155-PHX-JAT (MTM)
10                    Petitioner,                         REPORT AND
                                                          RECOMMENDATION
11    v.
12    Charles L Ryan, et al.,
13                    Respondents.
14
15
16   TO THE HONORABLE JAMES A. TEILBORG, SENIOR UNITED STATES DISTRICT
17   JUDGE:
18            Petitioner Scott Charles Bauer has filed a pro se Petition for Writ of Habeas Corpus
19   pursuant to 28 U.S.C. § 2254. (Doc. 1).
20   I.       Summary of Conclusion.
21             Petitioner raises four grounds for relief, asserting a defective charging indictment,
22   insufficient evidence to convict, an unconstitutional jury instruction, and ineffective
23   assistance of counsel. All four grounds are without merit. Accordingly, the Court will
24   recommend that the Petition be denied and dismissed with prejudice.
25   II.      Background.
26            A.     Factual Background.
27            On December 19, 2014, Petitioner was convicted of nineteen (19) counts of sexual
28   exploitation of a minor in violation of A.R.S. § 13-3553. (Doc. 10-2, Ex. Y at 271). The
         Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 2 of 16



 1   Arizona Court of Appeals set forth the following facts in Petitioner’s direct appeal:
 2           Following a jury trial, appellant Scott Bauer was convicted of nineteen
             counts of sexual exploitation of a minor, dangerous crimes against children.
 3           The trial court sentenced him to presumptive, consecutive terms totaling 323
             years' imprisonment.
 4                                                ….
 5           The evidence presented at trial showed Bauer had stored nineteen images of
             children under the age of fifteen engaged in exploitive exhibition or other
 6           sexual conduct on the hard drive of his computer.
 7
     State v. Bauer, No. 2 CA-CR 2015-0018, 2016 WL 1704613 *1 (Ariz. Ct. App. Apr. 28,
 8
     2016)(Bauer I).1
 9
             B.     Direct Appeal.
10
             January 9, 2015, Petitioner filed a timely notice of appeal (doc. 10-3, Ex. AA at 2).
11
     Petitioner’s counsel submitted a brief pursuant to Anders v. California, 386 U.S. 738 (1967)
12
     that indicated that counsel reviewed the trial record and found no arguable issues on appeal.
13
     (Doc. 10-3, Ex. BB at 11). On November 16, 2015, Petitioner filed a pro se brief with the
14
     Arizona Court of Appeals (Doc. 10-3, Ex. GG at 27). Petitioner raised three issues: (1)
15
     whether the State’s failure to allege and prove the identities of the “actual minor” victims
16
     required reversal; (2) whether the indictment deprived the trial court of jurisdiction by
17
     failing to state the identities of the minor victims; and (3) whether the trial court committed
18
     reversible error by reading the permissive inference jury instruction drawn from A.R.S. §
19
     13-3556. (Id. at 28).
20
             On April 28, 2016, the Arizona Court of Appeals affirmed Petitioner’s convictions
21
     and sentences. Bauer I, 2016 WL at *2. The Court concluded that the actual identities of
22
     the children in the images seized from Petitioner’s computer did not need to be proven
23
     under A.R.S. § 13-3553; the indictment did not deprive the trial court of jurisdiction; and
24
     the jury instruction, while erroneous, was harmless error. Id. at *1-2. Petitioner sought
25
     review at the Arizona Supreme Court, which was denied. (See doc. 10-4, Ex. UU at 32).
26
     On January 9, 2017, the Arizona Court of Appeals issued its mandate. Id. The United States
27
     1
       Under 28 U.S.C. § 2254(e)(1), the Court presumes that the state court’s recounting of the
28   facts is correct.


                                                  -2-
      Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 3 of 16



 1   Supreme Court denied certiorari on May 15, 2017. Bauer v. Arizona, 137 S. Ct. 2123
 2   (2017)(Mem.).
 3          C.     State Post-Conviction Relief Proceeding.
 4          On January 9, 2017, Petitioner filed a Notice of Post-Conviction Relief (“PCR”)
 5   under Rule 32 of the Arizona Rules of Criminal Procedure. (Doc. 10-6, Ex. ZZ at 20-22).
 6   Appointed counsel notified the Court on July 10, 2017 that the PCR notice presented no
 7   colorable claims for relief. (Doc. 10-6, Ex. AAA at 24). On August 31, 2017, Petitioner
 8   filed a pro per petition for post-conviction relief. (Doc. 10-7, Ex. DDD at 2). Petitioner
 9   raised the three issues from his direct appeal and raised an additional claim for ineffective
10   assistance of counsel for failing to object to the indictment and failing to object to the trial
11   on jurisdictional grounds. (Id. at 3-19).
12          On January 5, 2018, the Pinal County Superior Court rejected Petitioner’s PCR
13   petition. (Doc. 10-8, Ex. III at 30). The reviewing court determined that Petitioner’s claims
14   of ineffective assistance of counsel at both the trial and the PCR proceeding were without
15   merit, and that even if counsel had made errors at trial, the errors were not prejudicial. (Id.
16   at 31-32). Petitioner’s Motion to Reconsider (doc. 10-8, Ex. JJJ at 34-39) was denied on
17   January 29, 2018. (Doc. 10-8, Ex. KKK at 41).
18          On February 8, 2018, Petitioner filed a Petition for Review with the Arizona Court
19   of Appeals. (Doc. 10-8, Ex. LLL at 43). On July 11, 2018, the Arizona Court of Appeals
20   granted review but denied relief. State v. Bauer, No. 2 CA-CR 2018-0047-PR, 2018 WL
21   3409136 (Ariz. Ct. App. July 11, 2018)(Bauer II). Petitioner’s motion for reconsideration
22   was denied on August 2, 2018. (Doc. 10-9, Ex. QQQ at 2).
23   III.   The Petition.
24          On February 19, 2019, Petitioner filed a Petition for Writ of Habeas Corpus (doc.
25   1). The Court in its March 15, 2019 Order (doc. 5) summarized Petitioner’s claims as
26   follows:
27          Petitioner raises four grounds for relief. In Ground One, Petitioner asserts
            that the indictment was insufficient as a matter of law, and the trial court
28          therefore did not have subject-matter jurisdiction over his case. In Ground
            Two, Petitioner alleges that the evidence was insufficient to convict him. In

                                                  -3-
      Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 4 of 16



 1          Ground Three, Petitioner claims the trial court committed reversible error
            when it gave an unconstitutional “permissible inference” jury instruction at
 2          Petitioner’s trial. In Ground Four, Petitioner asserts that his trial counsel was
            ineffective for failing to know state law and advocate on Petitioner’s behalf
 3          as to the insufficient indictment and allowing the trial to proceed in the
            absence of subject-matter jurisdiction.
 4
 5   (Id. at 1-2). On June 6, 2019, Respondents filed their Response (doc. 10). On October 17,
 6   2019, Petitioner filed a Reply (doc. 18) to the Response, and a Memorandum in Support of
 7   the Reply (doc. 19)(Memorandum).
 8   IV.    Discussion.
 9          The writ of habeas corpus affords relief to persons in custody pursuant to the
10   judgment of a state court in violation of the Constitution, laws, or treaties of the United
11   States. 28 U.S.C. §§ 2241(c)(3), 2254(a). Petitions for Habeas Corpus are governed by the
12   Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA). 28 U.S.C. § 2244.
13   Whether a petition is barred by the statute of limitations is a threshold issue that must be
14   resolved before considering other procedural issues or the merits of individual claims.
15          A.      Timeliness.
16          The Petition was timely filed. The AEDPA imposes a one-year limitation period,
17   which begins to run “from the latest of . . . the date on which the judgment became final
18   by the conclusion of direct review or the expiration of the time for seeking such review.”
19   28 U.S.C. § 2244(d)(1)(A). The Arizona Court of Appeals affirmed Petitioner’s conviction
20   on April 28, 2016; the conviction became final on May 15, 2017, after the United States
21   Supreme Court denied the petition for writ of certiorari. Petitioner therefore had until May
22   16, 2018 to file his Petition with this Court, unless Petitioner is entitled to statutory tolling.
23          Petitioner is entitled to statutory tolling, based on his filing of a timely notice of
24   post-conviction relief in state court. The AEDPA provides for tolling of the limitations
25   period when a “properly filed application for State post-conviction or other collateral relief
26   with respect to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). In
27   Arizona post-conviction review is pending once a notice of post-conviction relief is filed.
28   See Isley v. Arizona Dep’t of Corr., 383 F.3d 1054, 1056 (9th Cir. 2004). See also Ariz. R.


                                                   -4-
         Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 5 of 16



 1   Crim. P. 32.4(a)(“A proceeding is commenced by timely filing a notice of post-conviction
 2   relief with the court in which the conviction occurred”). The PCR proceeding concluded
 3   on August 2, 2018, upon denial of Petitioner’s Motion for Reconsideration. Petitioner filed
 4   his timely Petition on February 19, 2019, well before the deadline of August 2, 2019.
 5           B.     Exhaustion.
 6           Petitioner properly exhausted his state law remedies. Ordinarily, a federal court may
 7   not grant a petition for writ of habeas corpus unless a petitioner has exhausted available
 8   state remedies. 28 U.S.C. § 2254(b). To exhaust state remedies, a petitioner must afford
 9   the state courts the opportunity to rule upon the merits of his federal claims by “fairly
10   presenting” them to the state’s highest court in a procedurally appropriate manner. Baldwin
11   v. Reese, 541 U.S. 27, 29 (2004)(“To provide the State with the necessary ‘opportunity,’
12   the prisoner must ‘fairly present’ his claim in each appropriate state court . . . thereby
13   alerting that court to the federal nature of the claim”). In Arizona claims are considered
14   “exhausted” in non-capital cases when considered by the Arizona Court of Appeals.
15   Swoopes v. Sublett, 196 F.3d 1008, 1010 (9th Cir. 1999).
16           A claim has been fairly presented if the petitioner has described both the operative
17   facts and the federal legal theory of the claim. Baldwin, 541 U.S. at 33. Thus, “a petitioner
18   fairly and fully presents a claim to the state court for purposes of satisfying the exhaustion
19   requirement if he presents the claim: (1) to the proper forum . . . (2) through the proper
20   vehicle, . . . and (3) by providing the proper factual and legal basis for the claim.”
21   Insyxiengmay v. Morgan, 403 F.3d 657, 668 (9th Cir. 2005)(internal citations omitted).
22           Petitioner presented all four grounds for relief to the Arizona Court of Appeals;
23   Grounds One through Three were presented in Petitioner’s direct appeal2 (see doc. 10-3,
24   Ex. GG at 28, 39-50), while Ground Four was presented in Petitioner’s petition for review
25   2
       Petitioner’s brief cites extensively to Supreme Court decisions interpreting the Due
     Process Clause of the Fourteenth Amendment. (Doc. 10-3, Ex. GG at 41, 45, 48-49). This
26   is sufficient to satisfy the fair presentation requirement of Baldwin, even if the federal
     nature of Petitioner’s claims was not made immediately apparent at the beginning of the
27   direct appeal brief. Baldwin, 541 U.S. at 32. (“A litigant wishing to raise a federal issue
     can easily indicate the federal law basis […] by citing in conjunction with the claim the
28   federal source of law on which he relies or a case deciding such a claim on federal
     grounds”).

                                                 -5-
         Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 6 of 16



 1   of the denial of post-conviction relief. (See doc. 10-8, Ex. LLL at 54-56). Petitioner’s
 2   claims were properly exhausted in state court.
 3           C.     Merits Review.
 4           The court may not grant a writ of habeas corpus to a state prisoner on a claim
 5   adjudicated on the merits in state court proceedings unless the state court reached a decision
 6   which was contrary to clearly established federal law, or the state court decision was an
 7   unreasonable application of clearly established federal law. See 28 U.S.C. § 2254(d); Davis
 8   v. Ayala, 135 S. Ct. 2187, 2198-99 (2015). An unreasonable application of law:
 9           must be objectively unreasonable, not merely wrong; even clear error will
             not suffice. Rather, as a condition for obtaining habeas corpus from a federal
10           court, a state prisoner must show that the state court’s ruling on the claim
             being presented in federal court was so lacking in justification that there was
11           an error well understood and comprehended in existing law beyond any
             possibility for fair minded disagreement.
12
13   White v. Woodall, 572 U.S. 415, 419-20 (2014)(internal citations omitted). Further, the
14   petitioner must show the error was not harmless: “[f]or reasons of finality, comity, and
15   federalism, habeas petitioners are not entitled to habeas relief based on trial error unless
16   they can establish that it resulted in ‘actual prejudice.’” Ayala, 135 S. Ct. at 2197 (internal
17   quotations omitted).
18                  1.      Ground One.
19           Petitioner asserts that his federal due process rights were violated by an indictment
20   that failed to provide adequate notice of the charges and omitted an essential element of
21   the crime. (Doc. 19 at 4). Petitioner cites Russell v. United States, 369 U.S. 749, 763-65
22   (1962) for the propositions that an indictment must contain all the elements of the offense
23   and provide adequate notice and protection against double jeopardy. Petitioner argues that
24   the indictment was constitutionally defective for not providing the actual identity of the
25   children depicted in the charged sexual images. (Doc. 1 at 6).3
26   3
      Petitioner also argues in the Memorandum that, under Apprendi v. New Jersey, 530 U.S.
     466, 495 (2000), the fact that A.R.S. § 13-3553 constitutes a “Dangerous Crime Against
27   Children” for purposes of sentencing under A.R.S. § 13-705 means that the State had to
     prove the actual identity of the children for a victim under A.R.S. § 13-705 to exist. (Doc.
28   19 at 10). Because this argument appears for the first time in a reply, the argument is waived
     by Petitioner. Delgadillo v. Woodford, 527 F.3d 919, 930 n.4 (9th Cir. 2008).

                                                  -6-
      Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 7 of 16



 1          Respondents argue that Ground One is not cognizable on habeas review because it
 2   merely asserts that “the indictment was insufficient as a matter of law,” which is a state
 3   law question. (Doc. 10 at 10-11). However, Ground One also claims that the indictment
 4   did not provide Petitioner with adequate notice of the nature of the charges against
 5   Petitioner, and that the indictment was not sufficiently definite enough to protect
 6   Petitioner’s right against double jeopardy. (Doc. 1 at 6). Because these claims raise
 7   constitutional questions separate from the indictment’s alleged infirmity as a matter of state
 8   law, Ground One is cognizable on federal habeas review.
 9                        a.     Elements of the Charged Offense.
10          In habeas review, federal courts defer to state courts on questions of state law.
11   Bradshaw v. Richey, 546 U.S. 74, 76 (2005)(“We have repeatedly held that a state court’s
12   interpretation of state law, including one announced on direct appeal of the challenged
13   conviction, binds a federal court sitting in habeas corpus”).
14          The Arizona Court of Appeals has repeatedly rejected the exact argument advanced
15   by Petitioner. In State v. Thompson, No. 1 CA-CR 15-0622 PRPC, 2017 WL 1180247
16   (Ariz. Ct. App. Mar. 30, 2017), the Arizona Court of Appeals denied post-conviction relief
17   to an individual claiming the state trial court should not have dismissed his petition for
18   post-conviction relief because the State had failed to identify an “actual minor” under
19   A.R.S. § 13-3553. Id. at *1. The petitioner in Thompson, like Petitioner in the present case,
20   argued that State v. Hazlett, 73 P.3d 1258 (Ariz. Ct. App. 2003) State v. Tschilar, 27 P.3d
21   331 (Ariz. Ct. App. 2001), and State v. Olquin, 165 P.3d 228, 232-33 (Ariz. Ct. App. 2007),
22   when read together, require the State to identify an actual minor to sustain a conviction
23   under A.R.S. § 13-3553. Id. The Court of Appeals rejected that argument, reasoning that
24   “[n]one of the authority Thompson cites required the State to prove the ‘actual identity’
25   (i.e., the name and age) of the minor victim.” Thompson, 2017 WL 1180247 at *2.
26          State v. Regenold, No. 1 CA-CR 16-0436 PRPC, 2019 WL 1219624 (Ariz. Ct. App.
27   Mar. 14, 2019) also rejected the argument that a conviction under A.R.S. § 13-3553
28


                                                 -7-
         Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 8 of 16



 1   requires proof of the victims’ actual names. The Regenold Court noted that “[n]othing in §
 2   13-3553 suggests that identifying the child is an essential element of the crime of sexual
 3   exploitation of a minor.” Regenold, 2019 WL at *2. Accordingly, the Regenold Court found
 4   that “even though the children are ‘victims’ does not mean their identities are essential
 5   elements of the offense.” Id., citing Olquin, 165 P.3d at 255. See also, State v. Villegas-
 6   Rojas, 296 P.3d 981, 983 (Ariz. Ct. App. 2012)(“Thus, although the statute makes it clear
 7   the offense of endangerment is reckless behavior placing another person at risk, it does
 8   not require or imply that the name or exact identity of the victim is a necessary element of
 9   the offense” (emphasis added).
10           As Petitioner acknowledges (Doc. 19 at 11), the text of A.R.S. § 13-3553 does not
11   specify that a child’s identity is an element of the offense. Rather, as noted by the Arizona
12   Court of Appeals in denying Petitioner’s Motion for Reconsideration, State v. Hazlett, 73
13   P.3d 1258, 1262 (Ariz. App. 2003) held that the statute requires not identities but “actual
14   children actually participating in the acts depicted.” (Doc. 10-4, Ex. RR at 24). Consistent
15   with the interpretation of the state courts, this Court rejects Petitioner’s argument that his
16   due process rights were violated by the failure of the indictment to include the actual
17   identities of the minor children in the images of conviction. 4
18                         b.     Adequate Notice and Double Jeopardy.
19            The charging indictment identified the date of the violation, the statutes violated,
20   and for each count, the specific .jpg file that constituted “a visual depiction in which a
21   minor is engaged in exploitive exhibition or other sexual conduct.” (Doc. 10-1, Ex. C at
22   16-20). The notice provided to Petitioner was not constitutionally defective. See Nevius v.
23   Sumner, 852 F.2d 463, 471 (9th Cir. 1988)(plain language coupled with references to
24
     4
       As Memorandum decisions, Regenold and Thompson are not precedential under Arizona
25   law. See Ariz. Sup. Ct. R. 111(c). However, Ariz. Sup. Ct. R. 111(c)(1)(C) provides that
     memorandum decisions may be cited “for persuasive value” if no published opinion
26   adequately addresses the issue before the court. As Regenold and Thompson addressed the
     exact issues raised by Petitioner, the Court concludes Regenold and Thompson accurately
27   represent Arizona law. In a similar vein, a federal court sitting in diversity jurisdiction may
     consider unpublished state decisions insofar as they “lend support” to the contention that
28   they “accurately represent” state law. Emp’rs Ins. of Wausau v. Granite St. Ins. Co., 330
     F.3d 1214, 1220 n.8 (9th Cir. 2003).

                                                  -8-
         Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 9 of 16



 1   specific statutes in the indictment provided adequate notice of the charges against
 2   defendant). Further, the factual details provided in the indictment provide adequate
 3   protection against Petitioner facing legal jeopardy for the same illicit images. Compare
 4   United States. v. Hillie, 227 F. Supp. 3d 57, 78-79 (D.D.C. 2017)(“The broadly-worded
 5   and factually sparse child pornography counts in Hillie’s indictment—none of which are
 6   tied to any particular act or video on the face of the charging document—suffer from the
 7   same defect, because the allegations are insufficient to establish the boundaries of the
 8   charged conduct”).
 9                        c.     Conclusion.
10           For the reasons described above, Petitioner has not established for Ground One that
11   the Arizona Court of Appeals’ denial of post-conviction relief was contrary to, or an
12   unreasonable application of clearly established federal law. Ground One is therefore
13   without merit.
14                 2.     Ground Two.
15           Petitioner’s claims as to Ground Two lack merit.5 Petitioner states that “[b]ecause
16   the plain language of [relevant Arizona statutes] require an “actual minor” victim for a
17   “Dangerous Crime Against Children” conviction to be sustained, the state’s failure to prove
18   the identity of any “actual” victim under the age of 15 provided insufficient evidence to
19   sustain the verdicts on all counts.” (Doc. 1 at 7). This claim is essentially a permutation of
20   the claim in Ground One, though it goes to the facts presented at trial instead of to the
21   charging document. As discussed above, the Arizona Court of Appeals’ determination that
22   actual identity is not required under Arizona law to sustain a conviction for a violation of
23   A.R.S. § 13-3553 is not contrary to, or an unreasonable application of clearly established
24   federal law. Therefore, Petitioner’s due process rights were not violated by the lack of
25   evidence at trial as to the actual identities of the children depicted in the images obtained
26   5
        The Court notes that Petitioner stated in the Reply that Petitioner “agrees with the
     Respondents’ assertions in their Answer (id. at 4-9).” (Doc. 18 at 1). That portion of the
27   Respondents’ Answer also includes the Bauer I Court’s determination that “the evidence
     presented at trial showed Bauer had stored nineteen images of children under the age of
28   fifteen engaged in exploitive exhibition or other sexual conduct on the hard drive of his
     computer.”

                                                 -9-
      Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 10 of 16



 1   from Petitioner’s computer.
 2          A state prisoner is entitled to habeas relief if a federal court finds that “upon the
 3   record evidence adduced at the trial no rational trier of fact could have found proof of guilt
 4   beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 324 (1979). The federal
 5   court’s review of the evidence under Jackson is limited to the evidence introduced at trial.
 6   McDaniel v. Brown, 558 U.S. 120, 130-31 (2010). The Court is required to view the
 7   evidence in the light most favorable to the prosecution and presume that the jury resolved
 8   evidentiary conflicts in the prosecution’s favor. Kyzar v. Ryan, 780 F.3d 940, 943 (9th Cir.
 9   2015), citing Jackson, 443 U.S. at 326. A jury’s credibility determinations are “entitled to
10   near-total deference under Jackson.” Bruce v. Terhune, 376 F.3d 950, 957 (9th Cir. 2004).
11          The Court cannot conclude that no rational trier of fact could have found proof of
12   guilt beyond a reasonable doubt. The Court first looks to the “last reasoned decision” by
13   the state court to determine if the evidence was sufficient to support a guilty verdict.
14   Murray v. Schriro, 745 F.3d 984, 996 (9th Cir. 2014). Because the Arizona Court of
15   Appeals last considered the sufficiency of the evidence in Bauer I, the Court reviews that
16   decision to determine if the evidence was sufficient to support a guilty verdict.
17          The evidence presented at trial was sufficient to support a guilty verdict. The
18   Arizona Court of Appeals in Bauer I stated that the evidence at trial was sufficient to
19   support the jury’s verdict, as “[t]he evidence presented at trial showed Bauer had stored
20   nineteen images of children under the age of fifteen engaged in exploitive exhibition or
21   other sexual conduct on the hard drive of his computer.” Bauer I, 2016 WL at *1. In the
22   context of evaluating Petitioner’s assertion that the jury instructions were erroneous, the
23   Arizona Court of Appeals noted:
24          [t]he state's expert testified at length and specifically about the ages of the
            children depicted based on their sexual development. The images themselves
25          clearly depict actual minors, not adults pretending to be minors. Indeed,
            Bauer himself agreed the pictures depicted persons who were “obviously
26          children.” And Bauer directs us to nothing in the record to suggest the images
            were computer-generated or were otherwise deceptive as to the subjects'
27          ages.
28


                                                 - 10 -
         Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 11 of 16



 1   Id. In this case, the State was required to prove6 that Petitioner (1) with knowledge, (2)
 2   possessed a visual depiction (3) of a minor engaged in exploitive exhibition or other sexual
 3   conduct; and (4) that the minor is under fifteen years of age. The State at trial introduced
 4   evidence that investigators tracked numerous exchanges of images exchanged with
 5   Petitioner’s IP address. (Doc. 10-1, Ex. L at 420-29) The State also introduced evidence
 6   that multiple images were recovered by investigators on Petitioner’s computer. (Id. at 499-
 7   503). Evidence of knowledge was also presented to the jury (id. at 509-10), as was evidence
 8   that Petitioner obtained the imagery for purposes of sexual arousal. (Id. at 510).
 9   Additionally, the State introduced testimonial evidence from Dr. Kathryn Coffman that the
10   children depicted in the imagery were all under the age of fifteen. (Doc. 10-1, Ex. H at 303,
11   314-331). Based on its independent review of the record, this Court cannot conclude that
12   no rational trier of fact could find beyond a reasonable doubt that Petitioner violated A.R.S.
13   § 13-3553. Petitioner’s claims as to Ground Two lack merit.
14                   3.     Ground Three.
15            Petitioner’s claims as to Ground Three lack merit. Petitioner argues that the trial
16   court gave an erroneous jury instruction that violated Petitioner’s Fourteenth Amendment
17   rights. Petitioner objects to the permissive inference jury instruction, which stated:
18            In a prosecution relating to the sexual exploitation of children, you may draw
              the inference that a participant was a minor if the visual depiction or live act
19            through its title, text or visual representation depicted the participant as a
              minor.
20
              You are free to accept or reject this inference as triers of fact. You must
21            determine whether the facts and circumstances shown by the evidence in this
              case warrant any inference that the law permits you to make. Even with the
22            inference, the State has the burden of proving each and every element of the
              offense beyond a reasonable doubt before you can find the defendant guilty.
23
              In considering whether the participant was a minor, you are reminded that in
24            the exercise of constitutional rights, a defendant need not testify. The alleged
              unlawful conduct may be satisfactorily explained through other
25            circumstances and other evidence, independent of any testimony by a
              defendant.
26
27   6
      Although Petitioner in Ground Two rests primarily on the argument that actual identity
     of the victims is a necessary element of the offense, Petitioner stated that insufficient
28   evidence existed “on all essential elements of the alleged offenses.” (Doc. 1 at 7).
     Accordingly, the Court reviews all essential elements of the offenses.

                                                   - 11 -
         Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 12 of 16



 1   (Doc. 10-2, Ex. U at 234). Petitioner argues this instruction was erroneous because the
 2   Arizona Court of Appeals in Hazlett declared the instruction unconstitutionally overbroad.
 3   (Doc. 1 at 8, citing Hazlett, 73 P.3d at 1264 n.10).
 4            To receive habeas relief for an erroneous jury instruction, a petitioner must show
 5   “the ailing instruction by itself so infected the entire trial that the resulting conviction
 6   violated due process.” Estelle v. McGuire, 502 U.S. 62, 72 (1991). The violative instruction
 7   must be considered in the context of all the jury instructions as well as the entire trial record.
 8   Id. Respondents assert that Petitioner did not establish prejudice from the erroneous
 9   instruction considering the factual record. (Doc. 10 at 19-20).
10            The Court cannot conclude that the jury instruction so infected the entire trial that
11   Petitioner’s conviction violated due process. First, while the instruction recites verbatim
12   the language invalidated by Hazlett,7 the instruction also stated that the jury was “free to
13   accept or reject this inference as triers of fact.” (Doc. 10-2, Ex. U at 234). The additional
14   language did not cure the constitutional defect, but it did help reduce the risk of prejudice,
15   by emphasizing the permissive nature of the potential inference.
16            A permissive inference only affects the sufficiency of the conviction in a criminal
17   case if, given the facts of the case, “there is no rational way the trier could make the
18   connection permitted by the inference.” Cnty. Ct. of Ulster Cnty., N.Y. v. Allen, 442 U.S.
19   140, 157 (1979). If there is “a ‘rational connection’ between the basic facts that the
20   prosecution proved and the ultimate fact presumed,” then the permissive inference is
21   constitutional. Id. at 165. The Ninth Circuit’s decision in Hall v. Haws, 861 F.3d 977 (9th
22   Cir. 2017) is instructive on this point. The Hall Court affirmed the district court’s grant of
23   habeas relief for an erroneous jury instruction that permitted a jury to infer from the
24   defendant’s possession of the victim’s property that the defendant intentionally murdered
25   the victim. Id. at 990. The Hall Court, applying the standard set forth in Ulster County,
26   explained that “the presumed fact does not follow from the facts established.” Id. In
27   contrast, in the instant habeas there was substantial evidence from which a rational jury
28   7
      Hazlett did not specifically invalidate the jury instruction; the decision invalidated A.R.S.
     § 13-3556, from which the language in the instruction was taken.

                                                   - 12 -
         Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 13 of 16



 1   could reasonably determine that the images seized from Petitioner’s computer depicted
 2   minors under the age of fifteen engaging in sexually exploitive activity. Accordingly, even
 3   without the permissive inference instruction, by considering Dr. Coffman’s testimony and
 4   viewing the images themselves, a rational jury could conclude that the victims depicted in
 5   the images were minors. As the Arizona Court of Appeals summarized, “[t]he state's expert
 6   testified at length and specifically about the ages of the children depicted based on their
 7   sexual development. The images themselves clearly depict actual minors, not adults
 8   pretending to be minors. Indeed, Bauer himself agreed the pictures depicted persons who
 9   were ‘obviously children.’” Bauer I, 2016 WL at *1. The Court concludes that the
10   erroneous instruction did not render the entire trial constitutionally deficient.
11            Petitioner argues that the erroneous jury instruction was structural error not subject
12   to harmless error review. (Doc. 19 at 23, citing Arizona v. Fulminante8, 499 U.S. 279, 309-
13   10 (1991); U.S. v. Alferahin, 433 F.3d 1148, 1159 (9th Cir. 2006); U.S. v. Prado, 815 F.3d
14   93 (2d Cir. 2016)). Petitioner’s reliance on these cases is misplaced; in fact, an erroneous
15   jury instruction may be reviewed under the harmless error standard. In Alferahin, the Ninth
16   Circuit did undertake a harmless error analysis, even if not stated as such. Id. at 1157. (“We
17   recognize, as the government points out, that the omission of an element from jury
18   instructions does not always ‘affect’ a defendant’s substantial rights and that the failure to
19   submit an element to the jury is not per se prejudicial.”) The Alferahin Court held that a
20   jury instruction that omitted a materiality requirement was not harmless error in the absence
21   of other evidence regarding defendant’s false statement on his permanent resident
22   application. Id at 1158. (“In this case, we are unpersuaded that the evidence against
23   Alferahin was so strong or convincing that the omission of materiality from the jury
24   instructions did not affect his substantial rights”). See also Prado, 815 F.3d at 100. (“We
25   review challenges to jury instructions de novo but will reverse only where the charge,
26   viewed as a whole, demonstrates prejudicial error.”)(internal citations omitted).9
27   8
      Fulminante is not on point, as it dealt with the admission of an involuntary confession,
     not a jury instruction. 499 U.S. at 309-10.
28
     9
         Petitioner also argues in the Memorandum that the Arizona Court of Appeals in Bauer I

                                                  - 13 -
      Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 14 of 16



 1                 4.     Ground Four.
 2          Petitioner’s claims as to Ground Four lack merit. To succeed in a claim of
 3   ineffective assistance of counsel, Petitioner must satisfy the two-pronged test laid out in
 4   Strickland v. Washington, 466 U.S. 668 (1984). First, he must demonstrate that “counsel’s
 5   representation fell below an objective standard of reasonableness,” with reasonableness
 6   being judged under professional norms at the time assistance was rendered. Id. at 688.
 7   Second, Petitioner must demonstrate that “there is a reasonable probability that, but for
 8   counsel’s error the result would have been different.” Id. at 687-96. A reasonable
 9   probability is a “probability sufficient to undermine confidence in the outcome. Id. at 688.
10   The petitioner has the burden of proving his claim of ineffective assistance and must
11   overcome a “strong presumption that the representation was professionally reasonable.”
12   Id. at 689.
13          As a threshold matter, Petitioner must demonstrate that the reviewing court’s
14   application of the Strickland standard was also objectively unreasonable. Cullen v.
15   Pinholster, 563 U.S. 170, 190 (2011). The Supreme Court has described this burden as
16   “doubly deferential” to the state proceedings, requiring both a finding that trial counsel was
17   deficient and that the deficiency prejudiced the Petitioner, and a finding that the reviewing
18   court’s decision to the contrary was itself objectively unreasonable. Id. As to Petitioner’s
19   ineffective assistance of counsel claim, the Arizona Court of Appeals stated that “[t]he core
20   of [Petitioner’s] argument is that the victim's identity is an element of the offense. We have
21   rejected that argument. Thus, he cannot demonstrate that counsel fell below prevailing
22   professional norms by failing to raise it, nor that he was prejudiced thereby.” Bauer II,
23   2018 WL at *1.
24          Petitioner has not met his burden of proof as to the ineffective assistance of trial
25   counsel. As in Grounds One through Three, Petitioner premises this claim on the assertion
26   that the identity of the children in the images is a material element necessary to sustain a
27   improperly placed the burden on Petitioner to prove that the children depicted in the images
     were not actual children. (Doc. 19 at 22). As with Petitioner’s Apprendi argument, this was
28   raised for the first time in the Memorandum and is therefore waived by Petitioner.
     Delgadillo v. Woodford, 527 F.3d 919, 930 n.4 (9th Cir. 2008).

                                                 - 14 -
      Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 15 of 16



 1   conviction under A.R.S. § 13-3553. (See doc. 19 at 23). For the reasons stated previously,
 2   including that the Arizona Court of Appeals has rejected this argument, see Regenold, 2019
 3   WL at *2; Thompson, 2017 WL at *1, this argument lacks merit. It is not objectively
 4   unreasonable for defense counsel to decline to make motions and legal arguments
 5   unsupported by statute and caselaw. See Sexton v. Cozner, 679 F.3d 1150, 1157 (9th Cir.
 6   2012)(“Counsel is not necessarily ineffective for failing to raise even a nonfrivolous claim,
 7   so clearly we cannot hold counsel ineffective for failing to raise a claim that is
 8   meritless.”)(internal citations omitted). Therefore, Petitioner has not demonstrated that
 9   defense counsel’s failure to object to the sufficiency of the indictment fell below an
10   objective standard of reasonableness.
11   V.     Evidentiary Hearing.
12          Petitioner requests that this Court order an evidentiary hearing (doc. 18 at 3-4).
13   Petitioner does not proffer any new evidence or suggest that any evidence adduced at the
14   hearing would, if true, entitle Petitioner to habeas relief. See Schriro v. Landigran, 550
15   U.S. 465, 474 (2007). Petitioner’s challenge to the evidence presented at trial is that the
16   State was obligated (and failed to) put on evidence of the victims’ identities to obtain a
17   conviction, not that there was some newly discovered evidence that demonstrates that
18   Petitioner could not have committed the crime in question. (See doc. 1 at 7). An evidentiary
19   hearing is not warranted in this case.
20   VI.    Conclusion.
21          The record is sufficiently developed and the Court does not find that an evidentiary
22   hearing is necessary for resolution of this matter. See Rhoades v. Henry, 638 F.3d 1027,
23   1041 (9th Cir. 2011). Based on the above analysis, the Court finds that Petitioner’s claims
24   are without merit. The Court will therefore recommend that the Petition for Writ of Habeas
25   Corpus (Doc. 1) be denied and dismissed with prejudice.
26          IT IS THEREFORE RECOMMENDED that the Petition for Writ of Habeas
27   Corpus pursuant to 28 U.S.C. § 2244 (Doc. 1) be DENIED and DISMISSED WITH
28   PREJUDICE.


                                                - 15 -
      Case 2:19-cv-01155-JAT Document 21 Filed 05/05/20 Page 16 of 16



 1          IT IS FURTHER RECOMMENDED that a Certificate of Appealability and leave
 2   to proceed in forma pauperis on appeal be DENIED because Petitioner has not made a
 3   substantial showing of the denial of a constitutional right and because dismissal of the
 4   Petition is justified by a plain procedural bar and jurists of reason would not find the
 5   procedural ruling debatable.
 6          This recommendation is not an order that is immediately appealable to the Ninth
 7   Circuit Court of Appeals. Any notice of appeal pursuant to Rule 4(a)(1), Federal Rules of
 8   Appellate Procedure, should not be filed until entry of the district court’s judgment. The
 9   parties shall have 14 days from the date of service of a copy of this Report and
10   Recommendation within which to file specific written objections with the Court. See 28
11   U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(b) and 72. Thereafter, the parties have 14 days
12   within which to file a response to the objections.
13          Failure to timely file objections to the Magistrate Judge’s Report and
14   Recommendation may result in the acceptance of the Report and Recommendation by the
15   district court without further review. See United States v. Reyna-Tapia, 328 F.3d 1114,
16   1121 (9th Cir. 2003). Failure to timely file objections to any factual determinations of the
17   Magistrate Judge will be considered a waiver of a party’s right to appellate review of the
18   findings of fact in an order of judgment entered pursuant to the Magistrate Judge’s Report
19   and Recommendation. See Fed. R. Civ. P. 72.
20          Dated this 5th day of May, 2020.
21
                                                     Honorable Michael T. Morrissey
22                                                   United States Magistrate Judge
23
24
25
26
27
28


                                                - 16 -
